BOND, Circuit Judge.
This cause having been heard and considered, the court doth *1350find the facts to- be,- that the libellant was the owner, on the 4th day of January, 1878, of the sloop Sirocco, which at that time was sailing up the Chesapeake Bay,- from Blob Jack Bay to Baltimore, with a cargo of oysters. At about 2 a. m. of that day she saw approaching her the schooner Robert I. Poulson, with which she collided, and was a total loss. And the court finds that the schooner Robert I. Poulson was • properly navigated and equipped, and that the sloop had no light, and that the collision was caused by that fact. And it finds the conclusion of law to be that where a collision occurs by the fault of one vessel only, it must pay all damages and bear all the loss. And it will be so decreed.